





EXHIBIT 10.2

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (the “Agreement”), effective as of
July __, 2008, is made and entered into by and between Myriad Entertainment and
Resorts, Inc. (“Myriad”), a Delaware corporation, and Nicholas A. Lopardo
(“Executive”).

WHEREAS, on or about August 9, 2006, Myriad and Executive entered into that
certain Agreement, providing for the terms and conditions of Executive’s
employment by Myriad (the “2006 Agreement”); and

WHEREAS, Myriad and Executive wish to amendment certain provisions of the 2006
Agreement.

In consideration of the mutual promises contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Myriad and the Executive intend to be legally bound and agree as follows.

1.

Employment and Agreement Term.

Myriad will employ the Executive under the terms and conditions set forth in
this Agreement for an initial term beginning July __, 2008 (the “Effective
Date”) and ending on June __, 2011 (the “Initial Term”).  The Agreement shall
automatically renew for successive terms of one (1) year (each a “Renewal Term”)
unless notice not to renew is furnished by either party at least ninety (90)
days prior to expiration of the Initial Term or then current Renewal Term.  For
purposes hereof, the Initial Term and each Renewal Term are collectively
referred to as the “Term.”  Notwithstanding anything in this paragraph 1, the
Executive’s employment may be terminated at any time in accordance with
paragraph 10.

2.

Position.

During the Term, Executive shall be nominated as a Member of the Board of
Directors of Myriad, and, if elected, serve as its Chairman.  The parties
acknowledge that Executive presently serves as Chairman of the Board and Myriad
agrees that it shall use its best efforts to cause Executive to be reelected as
a Member of the Board and as Chairman during the Term and for so long as
Executive is willing to serve in such capacity.  In such capacity, Executive
shall perform such duties and responsibilities as are normally related to such
position in accordance with Myriad’s by-laws and applicable law, including those
services described below (“Services”), and Executive hereby agrees to use his
best efforts to provide the Services.   Executive shall comply with the
statutes, rules, regulations, and orders of any governmental or
quasi-governmental authority, which are applicable to the performance of the
Services, and Myriad’s rules, regulations, and practices as they may from
time-to-time be adopted or modified.




--------------------------------------------------------------------------------







3.

Services.   

Executive shall have all of the responsibilities of a Member of Myriad’s Board
and its Chairman, as imposed by Delaware or other applicable law, the
certificate of incorporation, as amended, and the by-laws, as amended, of
Myriad.  These responsibilities shall include, but shall not be limited to, the
following.   

3.1

Attendance at Board Meetings.  Executive shall use best efforts to attend
scheduled meetings of Myriad’s Board.

3.2

Acting as Fiduciary.  Executive shall represent the shareholders and the
interests of Myriad as a fiduciary.  

3.3

Participating on Myriad’s Board.  Executive shall participate as a full voting
member of Myriad’s Board in setting overall objectives, approving plans and
programs of operation, formulating general policies, offering advice and
counsel, serving on Board Committees, and reviewing management performance.

3.4

Working with CEO.  Executive shall work with Myriad’s Chief Executive Officer in
the following areas.

3.4.1

Corporate planning.

3.4.1.1

Define Myriad’s goals, administrative chart, and operating protocols;

3.4.1.2

Develop a yearly corporate business plan;

3.4.1.3

Present the corporate business plan to Myriad’s Board for approval;

3.4.1.4

Organize and set the agenda for the annual shareholder’s meeting;

3.4.1.5

Choose a Chief Operating Officer and Chief Financial Officer; and

3.4.1.6

Ensure full and complete compliance with all SEC reporting requirements.

3.4.2

Promotional efforts.

3.4.2.1

Promote the Resort, Club, and Leisure Real Estate Industry using the Myriad
Development and the Myriad Operational Protocols based on “Personalized Club
Level Experiences and Service”;

3.4.2.2

Develop global strategy to promote the “Personalized Club Level Experiences and
Service” concepts currently being developed in Tunica; and




--------------------------------------------------------------------------------







3.4.2.3

Globally position Myriad as a premier management firm for the resort and club
industry for the purposes of increasing shareholder value.

3.4.3

Financing.

3.4.3.1

Assist in the development of a financial strategy to raise capital through the
sale of Myriad’s debt (“Debt Financing”) or equity (“Equity Financing”) that
meet the objectives of Myriad for the physical construction and development of
the approximately 500 acre Resort, Club and Leisure Real Estate business model
in a manner that will allow Myriad to manage the business and have an equity
position therein; and

3.4.3.2

Promote asset ownership through use of Executive’s global contacts to raise
capital (debt and equity) through various means, including financial funds,
lenders, equity funds, hedge funds.  

4.

Executive’s Status.

4.1

Hours of Employment.  The Executive will not always be employed on a full-time
basis but shall devote such time, efforts, and energy to the performance of his
duties under this Agreement as is reasonable and necessary under the
circumstances.  It shall not be a violation of this Agreement for the Executive
to continue to (a) manage his personal investments and other business interests
(including but not limited to the management and operation of the North Shore
Spirit, a minor league professional baseball team, and Susquehanna Capital
Management Group, an investment holding company), or engage in activities for,
or serve, such civic, community, charitable, educational, or religious
organizations as he may reasonably select, or (b) to serve on other corporate
boards of directors or the advisory boards of other businesses, so long as any
such engagement or service does not substantially interfere with the Executive’s
performance of his duties hereunder.

4.2

Location of Employment.  Myriad acknowledges that Executive performs his duties
hereunder principally from his residences in Florida and Massachusetts, or
during travel, with attendance as necessary at various Myriad offices or
functions.  Executive shall not be required to relocate his residence or
establish a principal residence elsewhere at Myriad’s direction.

5.

Conflicts.

Executive represents that, to the best of his knowledge, Executive has no
outstanding agreement or obligation that is in conflict with any of his
obligations under the Agreement, and Executive agrees to use his best efforts to
avoid or minimize any such conflict.  Executive agrees not to enter into any
agreement or obligation that would create such a conflict, without the approval
of Myriad’s Chief Executive Officer or a majority of Myriad’s Board.  Without
limiting the generality of the foregoing, Executive will not, during the Term,
engage in any activity that creates an actual conflict of interest




--------------------------------------------------------------------------------







with Myriad, regardless of whether such activity is prohibited by Myriad’s
conflict of interest guidelines or the Agreement, and Executive agrees to notify
Myriad’s Board before engaging in any activity that creates a potential conflict
of interest with Myriad.  Specifically, Executive shall not, during the Term,
engage in any activity that is in direct competition with Myriad or serve in any
capacity (including, but not limited to, as an employee, consultant, advisor or
director) in any entity that competes directly with Myriad, as reasonably
determined by a majority of Myriad’s disinterested Board members, without the
approval of the Chief Executive Officer or a majority of Myriad’s Board.
 Notwithstanding the foregoing, Myriad acknowledges that Executive’s interest
and involvement in Susquehanna Capital Management Group shall not be deemed in
conflict with Executive’s obligations under the Agreement.

6.

Myriad’s Obligations,

Myriad shall make such efforts as are necessary to cooperate with Executive so
that Executive can fulfill his obligations under paragraph 3 above.  Myriad
shall provide Executive with reasonable access to all books and records of
Myriad.  

7.

Compensation.

As compensation for the Executive’s services, Myriad hereby agrees to pay the
Executive, and the Executive hereby agrees to accept, compensation as follows.

7.1

Base Salary.  Myriad will pay to the Executive an initial base salary equal to
$400,000 per annum, less applicable withholdings and deductions, payable
quarterly.  The first payment hereunder shall be due on _______.  The
Executive’s Base Salary may be increased on an annual basis, according to
Myriad’s usual merit process, and also may be increased from time to time (but
not decreased, other than in connection with a reduction that is part of a
general cost reduction affecting at least ninety percent (90%) of the executive
officers of Myriad and which does not exceed ten percent (10%) of the
Executive’s then current Base Salary in the aggregate when combined with any
prior reductions), with the approval of the Board based on relevant
circumstances, including an increase in the value in Myriad’s stock or an
increase in Myriad’s earnings or profits. Myriad’s obligations to pay Executive
his base salary pursuant to this Section 7.1, is contingent upon Myriad securing
adequate financing; provided, however, that Executive’s base salary shall accrue
until such time as Myriad secures any such adequate financing and such accrual
shall be deemed to have commenced starting on October 1, 2006, the date
specified in the 2006 Agreement.

7.2

Bonuses.  

7.2.1

Financing Bonus.  In the event Myriad secures Debt Financing during the Term,
Executive will be entitled to receive a Financing Bonus equal to two percent
(2%) of the total amount of proceeds received from such Debt Financing.  In
addition, in the event that Myriad secures Equity Financing during the Term,
Executive will be entitled to receive a Financing Bonus equal to three percent
(3%) of the total amount of proceeds received from such Equity Financing.  In
this context, “secure”




--------------------------------------------------------------------------------







shall mean the closing and receipt of funds by Myriad from the applicable Debt
or Equity Financing.  Any bonus due hereunder shall be paid from the proceeds of
said Debt or Equity Financing to Myriad at or about the time the proceeds of
said financing are paid to Myriad.  

7.2.2

Stock Incentive Price Bonus.  Executive shall receive a Stock Incentive Price
Bonus during the Term as follows.  

For each $5.00 per share increase (“Benchmark”) in  Myriad’s common stock
beginning on the Effective Date of this Agreement, Executive shall receive a
bonus of $200,000, provided that the average closing price equals or exceeds the
Benchmark over any period of six consecutive months after the stock price
reaches the Benchmark.

7.2.3

Annual Bonus Performance Plan.  Myriad shall also pay Executive any bonuses
earned under Myriad’s Annual Bonus Performance Plan for Directors and Officers
(“Annual Bonus Performance Plan”).  The Annual Bonus Performance Plan, together
with any successor plans of Myriad is intended to comply with Section 162(m) of
the Internal Revenue Code of 1986, as amended (“IRC Code”).

7.2.4

Timing of Bonus Payments.  The bonuses owed Executive under paragraphs 7.2.2 and
7.2.3 shall be paid no later than March 15 following the year in which the bonus
is earned.  The bonus described in paragraph 7.2.4 shall be paid no later than
March 15, 2008.

7.3

Restricted Stock Award.  

7.3.1

Stock Award.  Within thirty (30) days of the Effective Date, Myriad shall grant
Executive three million (3,000,000) shares of common stock in Myriad.  The
certificate representing said shares shall bear appropriate transfer restriction
legends as required by the Securities Act of 1933 and other applicable law.
 Executive acknowledges that he is acquiring said shares for investment and not
with a view to the distribution thereof and that he is fully aware and able to
understand the inherent risks involved with owning restricted stock.  Subject to
termination of Executive as provided herein, Executive shall be granted one
million (1,000,000) shares of restricted common stock on each of the first,
second and third anniversaries of the date of this Agreement.

7.3.2

Right of First Refusal – Sale by Executive.  In the event Executive chooses to
sell or otherwise liquidate or dispose of all of any part of the restricted
stock granted under paragraph 7.3.1 at any time prior to that date which is two
years after the date the stock was granted (and such sale or disposition is to
be made in accordance with applicable securities laws), the following conditions
shall apply:




--------------------------------------------------------------------------------







7.3.2.1

Written notice of the Executive’s intent to sell his stock and the number of
shares he intends to sell shall be given to the Board (“Notice of Intent”); and

7.3.2.2

For a period of thirty (30) days following the date of the Notice of Intent,
Myriad shall have the right to repurchase the stock at its closing price on the
actual date of purchase.

7.3.2.3

The obligations created under this paragraph 7.3.2 shall survive termination of
this Agreement.   

7.3.3

Right of First Refusal – Termination of Executive.  In the event Myriad
terminates Executive’s employment for Cause (as defined in paragraph 10.2.2
hereof), and/or in the event Executive voluntarily terminates his employment,
Myriad shall have the right, for a period of thirty (30) days following the date
of such termination, to repurchase all of the restricted shares granted to
Executive under paragraph 7.3.1 on the following conditions:       

7.3.3.1

Written notice of Myriad’s intention to repurchase the stock shall be given to
Executive within thirty (30) days following the date of Executive’s termination
(“Notice to Purchase”);

7.3.3.2

Myriad shall repurchase the shares within thirty (30) days following the Notice
to Purchase at their closing price on the date of Executive’s termination; and

7.3.3.3

For purposes of this paragraph 7.3.3, the date of Executive’s termination shall
be Executive’s last day of active employment by Myriad.  




7.3.3.4

The obligations created under this section 7.3.3 shall survive termination of
this Agreement.

7.4

Intentionally Deleted.

7.5

Benefits: During the Term, Executive shall be entitled to benefits as follows.

7.5.1

Medical/Dental/Vision/Disability.  Executive shall receive family plan medical,
dental, and vision insurance and short-term and long-term disability insurance
in accordance with the benefit plans established by Myriad for its senior
executives (as may be amended from time to time in Myriad’s sole discretion) to
the extent allowed under the terms of such plans and Myriad shall pay all
premiums for coverage of Executive and his family under said plans.




--------------------------------------------------------------------------------







7.5.2

Senior Executive Benefits.  Executive shall also be eligible to participate in
any additional benefit plans generally available to Myriad’s senior executives
to the extent allowed by the benefit plans established by Myriad, which may be
amended or terminated at any time in Myriad’s sole discretion, except that
Executive shall not be entitled to any paid vacation leave.

7.5.3

Life Insurance.  Myriad shall maintain and pay all premiums on life insurance
policies on Executive’s life in the aggregate amount of $2,000,000.  Myriad
shall designate the Executive’s estate (or such other individual(s) or entities
as may be directed by Executive) as beneficiary with respect to fifty percent
(50%) of the death benefits, and Myriad as beneficiary with respect to the
remaining fifty percent (50%) of the death benefits.

7.5.4

Automobile.  Myriad will pay to Executive on the first day of each month during
the Term, a monthly automobile allowance of $1,000 to help defray the costs
associated with Executive’s acquisition (by lease or otherwise) of an automobile
and the insurance and maintenance thereof.

7.5.5

Reimbursement of Expenses.  Executive is authorized to incur various business
expenses customarily incurred by persons holding like positions, including but
not limited to those for travel (to include the use of corporate jets at an
hourly rate not to exceed $3,500) and entertainment and similar expenses (with
total expenses not to exceed $50,000 per month for all expenses) in connection
with the promotion of Myriad’s business and the performance of Executive’s
Services.  Myriad shall reimburse Executive for all allowable expenses from
time-to-time, at Executive’s request, and Executive shall account to Myriad for
such expenses.  In the event that Executive mistakenly submits and Myriad pays
for expenses that are properly classified as a personal expense, Executive
agrees to reimburse Myriad for such personal expenses paid on Executive’s
behalf.

8.

Confidential Information.

Except in the performance of his Services hereunder, at no time shall Executive
divulge, furnish, or make accessible to any person any information of a
confidential or propriety nature, outside of information normally made available
to the public (brochures, web-site literature, SEC reports, etc.) obtained by
him while serving as a Member of the Board and/or its Chairman.  Upon the
termination of the Agreement, Executive shall return to Myriad all confidential
information which exists in written or other physical form and all copies
thereof in his possession or under his control, and shall otherwise continue to
protect all confidential or proprietary information of Myriad.




--------------------------------------------------------------------------------







9.

Indemnification.

Myriad shall indemnify and defend Executive to the fullest extent authorized in
Myriad’s certificate of incorporation, as amended, its by-laws, as amended, and
applicable law and shall advance expenses to Executive as provided therein and
shall not alter, modify, or amend any provisions of Myriad’s certificate of
incorporation or by-laws related to indemnification of officers and directors or
the advancement of expenses so as to materially or adversely affect Executive’s
rights hereunder without Executive’s prior written consent.  Myriad confirms
that its certificate of incorporation, as amended, provides for the advancement
of expenses to directors and officers with respect to claims covered by section
145 of the General Corporation Law of the State of Delaware, as amended.  Myriad
will have purchased and shall maintain in full force and effect during the Term,
Director’s and Officer’s liability insurance, and Executive shall be entitled to
the protection of any insurance policies that Myriad maintains for the benefit
of its Directors and Officers against all costs, charges and expenses in
connection with any action, suit or proceeding to which he may be made a party
by reason of his affiliation with Myriad, its subsidiaries, or affiliates.  The
provisions of this paragraph shall survive the termination of the Agreement.

10.

Termination.

The Executive’s employment with Myriad may terminate as follows:

10.1

Termination By Executive.

10.1.1

Voluntary Termination.  During the Term, the Executive may voluntarily terminate
his employment upon not less than thirty (30) days written notice to Myriad;
provided, that Myriad may accelerate the Executive’s employment termination date
to the date on which the Executive gives Myriad notice of termination or on any
date between the date of such notice and the termination date stated in such
notice.  Notwithstanding any such acceleration, Executive shall continue to be
paid his Base Salary pursuant to the terms of the Agreement for the full thirty
(30) day period following such written notice.  

10.1.2

Good Reason Termination.  Notwithstanding paragraph 10.1.1, the Executive may
terminate his employment for “Good Reason” at any time upon not less than thirty
(30) days written notice to Myriad.  For this purpose, “Good Reason” shall be
deemed to exist if there is a material negative change to Executive in his
relationship with Myriad, including (i) a material diminution in the duties,
and/or responsibilities, and/ or authority of the Executive, or Myriad
determines that the Executive should report to a person or group other than the
Board (“Material Diminution”); (ii) Myriad requires the Executive to move to any
location of Myriad (“Relocation”); (iii) there is a willful failure or refusal
by Myriad to perform any material obligation under the Agreement; or (iv) there
is a reduction in the Executive’s Base Salary other than a reduction that is
part of a general cost reduction affecting at least ninety percent (90%) of the




--------------------------------------------------------------------------------







executive officers of Myriad and which does not exceed ten percent (10%) of the
Executive’s then current Base Salary in the aggregate when combined with any
such prior reductions.  In the case of any alleged event under subsections (i)
through (iv) hereof, Executive shall provide Myriad with written notice of the
grounds for a Good Reason termination, as set forth above, within ninety (90)
days of the initial existence of the condition, and Myriad shall have a period
of thirty (30) days to cure after receipt of the written notice. In the absence
of timely cure, Executive’s employment shall be deemed to terminate at the
conclusion of the thirty (30) day cure period. Resignation by Executive
following Myriad’s cure or before the expiration of the thirty (30) day cure
period shall constitute a voluntary termination and not a termination for Good
Reason.

10.2

Termination by Myriad.

10.2.1

Without Cause Termination.  Myriad may terminate the Executive’s employment
without cause upon not less than thirty (30) days prior written notice to the
Executive.  In the event Executive is not reelected to the Board of Directors
and designated as Chairman as provided in paragraph 2 of this Agreement, or
Executive shall be removed as Chairman or Director as provided in Myriad’s
certificate of incorporation, as amended, its by-laws, as amended, or applicable
law (other than for Cause as defined in paragraph 10.2.2 below), Executive’s
employment under this Agreement shall be deemed terminated by Myriad without
Cause under this paragraph 10.2.1.

10.2.2

For Cause Termination.  Notwithstanding paragraph 10.2.1, Myriad may terminate
the Executive’s employment for “Cause” at any time upon written notice to the
Executive.  For this purpose, “Cause” shall be deemed to exist if (i) Myriad
determines in good faith and following a reasonable investigation that the
Executive has committed fraud, theft, or embezzlement from Myriad or any of its
affiliates; (ii) the Executive pleads guilty or nolo contendere to or is
convicted of any felony or other crime involving moral turpitude, fraud, theft,
or embezzlement; or (iii) the Executive willfully fails or refuses to perform
any material obligation under the Agreement or to carry out the reasonable
directives of the Board consistent with his duties under paragraph 3, and the
Executive fails to cure the same within a period of thirty (30) days after
written notice of such failure is provided the Executive by Myriad.

10.2.3

Death/Permanent Disability.  The Executive’s employment under this Agreement
shall terminate upon the Executive’s death.  In addition, the Executive’s
employment under this Agreement shall terminate in the event of the Executive’s
permanent disability. Permanent disability shall occur if the Executive is
unable to perform his duties for a period of three (3) months in any six (6)
month period, as determined by a doctor or doctors selected by the Board and
Executive, supported by the completion of a




--------------------------------------------------------------------------------







medical certification form by such doctor or doctors that outlines the
disability and treatment.  

11.

Compensation and Benefits Upon Termination.

11.1

Payment Obligations.  Upon voluntary termination of the Executive’s employment
or termination of the Executive’s employment by Myriad for Cause, not later than
thirty (30) days after the date of such termination, Myriad will pay to the
Executive the following (collectively, the “Accrued Obligations”):  (i) all Base
Salary, at the rate then in effect, through the date of the Executive’s
termination of active employment; (ii) all bonuses owed under paragraphs 7.2.1,
and 7.2.2; (iii) any unpaid bonus earned under paragraph 7.2.3 for any previous
completed fiscal year; (iv) unpaid or unreimbursed expenses owed under
paragraphs 7.5.4 and 7.5.5; and (v) all other accrued and vested benefits under
any applicable Myriad employee benefit plans in which the Executive participates
(which benefits shall be paid at such time or times as set forth in the
governing plan or arrangement and any election by the Executive permitted under
such governing plan or arrangement, to the extent permitted without penalty
under applicable tax law), including any other accrued and unpaid or
unreimbursed benefits provided under paragraphs 7.5.1, 7.5.2, or 7.5.3.

11.2

Adjusted Payments – Good Reason Termination by Executive or Termination by
Myriad Without Cause.  Upon the termination of the Executive’s employment by the
Executive for Good Reason or by Myriad without Cause, Myriad will continue to
pay Executive his Base Salary through the greater of (i) the balance of the Term
and (ii) one (1) year following the date of termination.  Said Base Salary will
accrue from and after termination and be paid on the next quarterly period
established for payment of Executive’s Base Salary, but in all events not prior
to the date that is six months after termination.  In addition, Myriad will pay
to the Executive, not later than thirty (30) days following termination, all
Accrued Obligations as well as a pro rata portion of any bonus due under
paragraph 7.2.3, based upon the proportionate number of full weeks actually
worked during the year in which Executive’s employment was terminated.  The
Executive shall remain eligible for payment of the financing bonus and the stock
incentive price bonus under paragraphs 7.2.1 and 7.2.2 for the remainder of the
Term as fully as if Executive had not terminated his employment for Good Reason
or been terminated without Cause.  All bonuses, to the extent due, shall be paid
in accordance with the provisions of paragraph 7.2.5.   




--------------------------------------------------------------------------------







11.3

Additional Payments – Termination for Death or Disability.  In the event of a
termination by Myriad due to the Executive’s death or disability, the Executive
or his designated beneficiary or estate, if applicable, shall receive all
amounts due pursuant to paragraph 11.1.

11.4

Termination – Medical Benefits – COBRA Rights.  Upon the termination of the
Executive’s employment for any reason, to the extent that the Executive
qualifies at the time and to the extent that such coverage is available to any
qualified beneficiary at the time, the Executive will be allowed to elect
individual and dependent continuation group health and dental coverage, as
provided under Section 4980B(f) of the Internal Revenue Code (“COBRA”), for the
maximum COBRA coverage period available, subject to all conditions and
limitations (including payment of premiums and cancellation of coverage upon
obtaining duplicate coverage or Medicare entitlement).  The Executive (or
dependents, as applicable) shall be responsible for paying the full cost of the
COBRA coverage.  

11.5

Miscellaneous.  The Agreement shall not be deemed to abridge the pertinent
requirements of Delaware law or Myriad’s corporate governing documents.
 Accordingly, Executive may be removed as Chairman or Director as provided in
Myriad’s certificate of incorporation, as amended, its by-laws, as amended, or
applicable law.  Similarly, Executive may resign as Chairman or as  Myriad
Director, as provided in Myriad’s Certificate of Incorporation, as amended, its
by-laws, as amended, and applicable law.  Notwithstanding anything to the
contrary contained in or arising from the Agreement or any statements, policies,
or practices of Myriad, neither Executive nor Myriad shall be required to
provide any advance notice or any reason or cause for termination of Executive’s
status as Chairman or a Director, except as provided in Myriad’s certificate of
incorporation, as amended, its by-laws, as amended, or applicable law.  The
removal or resignation of Executive as Chairman or Director, however, shall not
abridge any rights of the parties under this Agreement as a consequence of any
such action.

12.

Executive’s Obligations Upon Termination.

12.1

Return of Property.  Executive agrees that all property, including, without
limitation, all equipment, tangible proprietary information, documents, records,
notes, contracts, and computer generated materials provided to or prepared by
Executive incident to his services belong to Myriad and shall be promptly
returned at the request of Myriad.

12.2

Resignation from Office.  Upon termination of this Agreement, Executive shall be
deemed to have resigned from all offices then held with Myriad (except that
Executive shall continue to serve as a Member of the Board, if so elected).
 Executive agrees that following any termination of this Agreement, he shall
cooperate with Myriad in the winding up or




--------------------------------------------------------------------------------







transferring to other directors of any pending work and shall also cooperate
with Myriad (to the extent allowed by law, and at Myriad’s expense) in the
defense of any action brought by any third party against Myriad that relates to
Executive’s Services.

13.

Change in Control Benefits.  

13.1

Definition of Change of Control.  A “Change of Control” shall mean any of the
following events: (i) the dissolution or liquidation of Myriad, (ii) any merger
or consolidation of Myriad with one or more corporations where immediately
following the close of such transaction, the stockholders of Myriad immediately
prior to such transaction do not own at least fifty percent (50%) of Myriad’s
(or the surviving or resulting entity’s) outstanding capital stock immediately
after such transaction, (iii) a sale of substantially all of the assets of
Myriad or fifty percent (50%) or more of the then outstanding shares of capital
stock of Myriad to another corporation or entity, or (iv) the election of a
Board of Directors, the majority of which is not supported by the management of
Myriad.

13.2

Acceleration of Options upon a Change in Control.  In the event that (i)
Executive’s employment is terminated without Cause at any time following a
Change in Control or (ii) Executive resigns for Good Reason at any time
following a Change of Control, then all Options issued to Executive in
connection with the Agreement and any other options, or shares of restricted
stock, or other equity incentives then held by Executive that have not yet
vested shall immediately vest.  All other terms and conditions set forth in the
Options, the Plan, and applicable notices of stock option grant, stock option
agreements, and restricted stock agreements, if applicable, shall remain in full
force and effect.

14.

Myriad’s Representations.

Myriad represents to Executive that as of the date of execution of the
Agreement, and during all times prior to the execution of the Agreement, it has
acted, and its business operations have been undertaken, in full compliance with
Myriad’s certificate of incorporation, as amended, and its by-laws, as amended,
and with the statutes, both state and federal, rules, regulations, and orders of
any governmental or quasi governmental authority, that are applicable to
Myriad’s business operations.

15.

Binding Agreement.

This Agreement shall be binding upon and inure to the benefit of Executive, his
heirs, and assigns, and to Myriad, its successors and assigns.  This Agreement
contains the entire agreement of the parties with respect to Executive’s service
as Chairman and/or a member of Myriad’s Board, and this Agreement supersedes all
prior agreements or understandings among the parties related to said services.
 In furtherance of the foregoing, the parties affirm that the agreement dated as
of August 10,




--------------------------------------------------------------------------------







2006 between them is hereby terminated, and that its terms, to the extent they
had any prospective application beyond the date of this Agreement, are null and
void.

16.

Entire Agreement; Amendment; Waiver

No amendment or modification of this Agreement shall be valid unless evidenced
by a written instrument executed by the parties hereto.  No waiver by either
party of any breach by the other party of any provision or condition of this
Agreement shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time.

17.

Governing Law.

This Agreement shall be governed by and construed under and in accordance with
the laws of the State of Delaware without regard to principles of conflicts of
laws; and the laws of that state shall govern all of the rights remedies,
liabilities, powers, and duties of the parties hereunder.  Any legal action or
proceeding with respect to the Agreement shall be brought exclusively in the
federal or state courts of the State of Delaware, and by execution and delivery
of this Agreement, Executive and Myriad irrevocably consent to the jurisdiction
of those courts.  Executive and Myriad irrevocably waive any objection,
including any objection to the venue or based on the grounds of forum non
conveniens, that either may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of this Agreement or any
transaction related hereto.

18.

 Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed to have been given if delivered personally, by registered or certified
mail (return receipt requested), postage prepaid, or by overnight courier to the
parties to this Agreement at the following addresses or at such other address
for a party as shall be specified by like notice:

If to Executive:




Nicholas A. Lopardo

47B Dana Road

Boxford, Massachusetts 01921




With a copy to:




Russell F. Conn, Esq.

Conn Kavanaugh Rosenthal Peisch & Ford, LLP

Ten Post Office Square

Boston, MA 02109







--------------------------------------------------------------------------------







and




Roger Wade

G.W. Wade & Company

93 Worcester Road

Wellesley, MA 02481




If to Myriad:




Myriad Entertainment and Resorts, Inc.

987 Harris Street

Tunica, Mississippi   38676

Attn: Senior Director Vice President and Chief of Operations




With a copy to:




Peter Gennuso, Esq.

Gersten Savage LLP

600 Lexington Avenue, 9th Floor

New York, NY 10022




All such notices and communications shall be deemed to been received on the date
of personal delivery or delivery by overnight courier, as the case may be.




19.

Miscellaneous.




19.1

Withholdings.  All amounts payable hereunder shall be subject to the withholding
of all applicable taxes and deductions required by any applicable law.




19.2

Headings.  The descriptive headings in the Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of the Agreement.  The use of the word “including”
shall be by way of example rather than by limitation.




19.3

Counterparts.  The Agreement may be executed in two or more counterparts, all of
which taken together shall constitute one instrument.




19.4

Severability.  If any portion of the Agreement is held unenforceable or
inoperative for any reason, such portion will not affect any other portion of
the Agreement, and the remainder will be as effective as though the ineffective
portion had not been contained in the Agreement.







--------------------------------------------------------------------------------







19.5

Professional Fees.  The Executive shall be entitled to be reimbursed for the
costs and expenses of his counsel and his tax/financial advisors incurred in the
preparation of the Agreement, up to a maximum amount of $50,000.

19.6

Golden Parachute Excise Tax Gross-Up.  If it shall be determined that any
payment to the Executive pursuant to the Agreement or any other payment or
benefit from Myriad, any affiliate, any shareholder of Myriad, or any other
person would require the Executive to pay the excise tax imposed by Section 4999
(the “Excise Tax”) of the Internal Revenue Code of 1986, as amended (the “Code”)
on such payment or benefit, Myriad will pay the Executive a Tax Gross-Up Payment
(as defined below) with respect to such Excise Tax.  “Tax Gross-Up Payment”
means an amount payable to the Executive such that, after payment of Taxes (as
defined below) on such amount, there remains as balance sufficient to pay the
Excise Tax being reimbursed.  “Taxes” means the incremental United States
federal, state, and local income, excise and other taxes payable by the
Executive as a result of the Executive’s receipt of the Tax Gross-Up Payment.
 All legal and accounting fees (including, without limitation, such reasonable
fees incurred by the Executive in retaining counsel and/or other advisors for
this purpose) for the determination of the imposition of the Excise Tax,
enforcement, the calculation of the Tax Gross-Up Payment, review of such
calculations, or related matters shall be paid by Myriad.

19.7

Code Section 409A.  It is intended that this Agreement, any amounts payable
under the Agreement, and Myriad’s and the Executive’s exercise of authority or
discretion under the Agreement shall comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject the Executive to the payment of any penalty,
interest, or additional tax imposed under Section 409A of the Code.  To the
extent the Agreement, any operations under the Agreement or any amount payable
under the Agreement would trigger any obligation imposed by Code Section 409A
and notwithstanding anything in this Agreement to the contrary, this Agreement
shall be modified first to avoid such obligation and second, to the extent
permitted by the first objective, in such a manner as to preserve the economic
benefit of the Agreement for Executive.

19.8

Executive Acknowledgment.  Executive acknowledges that Executive has had the
opportunity to consult legal counsel concerning the Agreement, that he has read
and understands the Agreement, that Executive is fully aware of its legal
effect, and that he has entered into it freely based on his own judgment and not
on any representations or promises other than those contained in the Agreement.




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
written above.




Myriad Entertainment and Resorts, Inc.

     

Nicholas A. Lopardo

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 





